Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINERS COMMENT
Applicant erroneously argues (page 10) that claims 12, 14 and 17-20 were not examined.  This is incorrect. All claims were examined in the Nonfinal rejection dated 5/24/22 in accordance with the MPEP 2103.  Applicant is directed to paragraph 22, on page 6 of the Nonfinal rejection where these claims were addressed.  

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Dutta (previously cited) which teaches an analogous method for fabricating a semiconductor device including (see figures 8-12) forming a bottom electrode contact (BEC) (29) on a BEC landing pad (12) of a base structure of an embedded memory device (including (40’), (42’) and (62/92)) (as shown in figure 8).
Dutta does not qualify as prior art because it was commonly owned and has a filing date less than one year from the filing date of the instant application.
No prior art was found the specifically disclosed or suggested the element/step of “forming a bottom electrode contact (BEC) on a BEC landing pad of a base structure of an embedded memory device, the base structure further including a first metallization level; forming, on the BEC, a memory pillar including a bottom electrode, a memory stack and a top electrode; encapsulating the memory pillar with encapsulation layers to protect the memory stack; and surrounding the top electrode within a second conductive line during formation of a second metallization level to enable the memory pillar to be fitted between the first and second metallization levels.”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/